Citation Nr: 1308135	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  04-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for fibromyalgia, also claimed as polyarthralgia and polymyalgia due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from July 1983 to July 1991.  He earned a Combat Action Ribbon in the Persian Gulf Theater of Operations.

This case arises to the Board of Veterans' Appeals (Board) from April 2002 and January 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In pertinent part of an April 2002 decision, the RO denied service connection for an ankle disability.  In pertinent part of a January 2004 rating decision, the RO denied service connection for fibromyalgia.

The Board remanded the case for development in November 2007, September 2009, July 2011, and August 2012.  

The Veteran was scheduled for a hearing before a Veterans' Law Judge in July 2005.  The claims files reflect that the Veteran failed to report for the hearing, although the notification letter has not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained his failure to report or requested rescheduling of the hearing.  The request for a hearing is therefore considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d) (2012).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  Because the Veteran is a Persian Gulf War veteran, the Board has amended the issue of service connection for fibromyalgia to include consideration of an underlying undiagnosed illness claim.  

A medical opinion provided in a January 2012 VA orthopedic examination report has raised the issue of entitlement to service connection for bilateral heel spurs.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and it is referred to the AOJ for appropriate action.  

Service connection for fibromyalgia, also claimed as polyarthralgia and polymyalgia due to undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's right ankle disability  is etiologically related to his military service.  


CONCLUSION OF LAW

A right ankle disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing:  (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

Direct service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat veterans under 38 U.S.C.A. § 1154(b).  Because the Veteran in this case earned the Combat Action Ribbon, he is deemed to be a combat veteran and must be afforded this consideration.  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Turning to the merits of the claim, the Veteran's service treatment reports reflect a right ankle sprain in July 1985, with no fracture.  He was treated for bilateral shin splints in June 1988.  A June 1991 separation examination report indicates that the feet and lower extremities were normal.  Concurrently with the June 1991 separation examination, the Veteran completed a medical history questionnaire on which he did not make a specific ankle complaint.  He submitted his first ankle-related disability claim in January 2002 (the claim currently on appeal).   

In February 2002, a private physician noted the Veteran's right ankle pains and offered a diagnosis of posterior tibial tendonitis.  The physician also noted evidence of an extra bone in the right foot, called an accessory navicular, which was reportedly asymptomatic.  In March 2002, the same physician repeated the diagnosis of posterior tibial tendonitis.  

In July 2002, the Veteran reported making numerous parachute jumps under combat conditions, thus injuring his ankle.  In May 2003, the Veteran reported that his joint pains began during his service in the Persian Gulf.

A September 2010 VA examination shows a diagnosis of no right ankle pathology and does not include a report of any ankle problems.

A January 2012 VA orthopedic compensation examination reflects that the examiner reviewed a report of a grade 1 sprain of the right ankle during active service in 1985.  The examiner noted that in February 2002 a private doctor found bilateral heel spurs and right tibial tendonitis.  The Veteran reported intermittent flare-ups of right ankle pains with a feeling of weakness in the right ankle.  The examiner stated, "He does not have any ankle diagnosis at this time."  The examiner attributed bilateral foot pains to pes planus and plantar fasciitis.  The examiner concluded, "It is certainly more likely than not that his heel spurs and tibial tendonitis had its onset from parachute jumping during service."  The examiner then provided diagnoses of bilateral pes planus, bilateral heel spurs, and bilateral plantar fasciitis.  

Pursuant to the August 2012 Board Remand, the Veteran was provided with an additional VA examination in October 2012.  The associated October 2012 VA examination report reflects that the Veteran reported continued intermittent right ankle pain, worse with prolonged walking and chores, such as lawn mowing.  After gauging range of motion, the physician reported that there was functional impairment in the right ankle-joint and even more impairment upon repetitive testing.  The examiner reported that X-rays did not show any ankle-joint abnormality.  The physician opined that it is unlikely that any current right ankle condition is related to a 1985 right ankle sprain because the 1985 sprain caused tenderness to the lateral side of the right ankle, whereas the current tenderness is on the medial side of the ankle.

Based on the foregoing, service connection for a right ankle disability is warranted.  The medical evidence of record shows that the Veteran has been diagnosed with a right ankle disorder during the pendency of the appeal.  See generally, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.).  While the above medical reports vary in content, they do not controvert each other.  In February and March 2002, a diagnosis of right posterior tibial tendonitis was offered.  In January 2012, a VA compensation examiner offered an opinion to the effect that it is more likely than not that right posterior tibial tendonitis is related to the rigors of active service.  No medical professional has controverted either the diagnosis or the nexus opinion.  The medical diagnosis and opinion are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

In so determining, the Veteran acknowledges the October 2012 VA examiner's opinion essentially that any current right ankle condition is unlikely related to the Veteran's 1985 in-service right ankle sprain.  The Board finds this opinion to be inadequate, however, as it only considers the Veteran's 1985 ankle injury and does not take into account the Veteran's competent statements of experiencing right ankle symptomatology (seemingly of a general nature and location) after performing numerous parachute jumps in service.  Moreover, the October 2012 examiner did not identify any medical rationale (other than the location of the in-service and post-service ankle tenderness) to support the opinion against the claim.  See Bloom v. West, 12 Vet. App. 185, 187 (The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.').  The Board notes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Sufficient medical evidence that does so is not present in this case.  Thus, the Board must resolve this issue in the Veteran's favor and determine that the Veteran's right ankle symptomatology, to include any reports of pain on the medial side of the right ankle, are attributable to his military service.  See Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)). 

The Board must also address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if:  (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran has reported right ankle-joint pains and a physician has found objective medical evidence of right ankle disability.  The Veteran's lay evidence must be afforded weight in the matter because he is competent to report this pain and his symptoms support a later diagnosis (of ankle-related pain) by a medical professional.  

Thus, resolving all doubt in the Veteran's favor, the preponderance of the evidence supports the grant of service connection for a right ankle disability.  As probative medical and lay evidence relates the Veteran's current right ankle condition to his military service, the evidence favors the claim.  Service connection for a right ankle disability must therefore be granted.  


ORDER

Service connection for a right ankle disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  

REMAND

Inasmuch the Board regrets the additional delay, a remand is required before the Veteran's remaining claim can be properly adjudicated.  

The Veteran claims entitlement to service connection for fibromyalgia based on his service in the Persian Gulf, to include exposure to chemicals and the receipt of Anthrax vaccinations.  Although the medical evidence of record does not reflect a current diagnosis of fibromyalgia, this evidence does include diagnoses made by the Veteran's private physician of polyarthralgias and polymyalgias.  Additionally, VA physicians have offered diagnoses for many aches and pains and VA has granted service connection for disabilities of both hips and knees, for myofascial low back pain, bilateral pes planus, for post-traumatic stress disorder and for bilateral plantar fasciitis, based on favorable medical nexus opinions.  The Board's decision above grants service connection for a right ankle disability manifested pain.  

It does not appear, however, that all of the Veteran's claimed joint and muscle pains and neuropsychological signs and symptoms have been considered for service connection under the provisions of 38 C.F.R. § 3.317.  While the Veteran's claim has been adjudicated to determine whether he currently has fibromyalgia and thus is entitlement to service connection under 38 § 3.317(a)(2) for a medically unexplained chronic mulitsymtpom illness, adequate consideration has not been given as to whether his current symptomatology constitutes a chronic disability due to an undiagnosed illness.  For instance, a January 2012 VA examination report reflects lower cervical pains and trapezius muscle pains with no diagnosis or other etiology to explain those symptoms.  An October 2012 VA examination report reflects bilateral elbow and arm pains, fatigue, sleep disturbance, paresthesias of the hands, headaches, depression, and anxiety.  The physician qualified that list by stating, "There are underlying conditions causing many of these symptoms..."  What has not yet been carefully considered by VA is which symptoms are attributed to intervening causation, and which symptoms remain for consideration for service connection for undiagnosed illness.  As noted in the introduction, although the Veteran sought service connection for fibromyalgia, he actually seeks service connection for all these symptoms regardless of how those symptoms were diagnosed or labeled.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran's claim must be remanded for further development to determine whether service connection is warranted in this instance.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records identified by the Veteran as relevant to his claim pursuant to 38 C.F.R. § 3.159.

2.  Thereafter, schedule the Veteran for an appropriate physician to determine the nature and etiology of his polyarthralgias, polymyalgias, and neuropsychological signs and symptoms.  The claims file should be made available to the physician for review.  All necessary tests, to include any specialty examinations, shall be conducted and reported in full.  Thereafter, the physician is asked to provide responses as to the following:

(a)  The examiner shall list reported symptoms claimed to represent chronic disability due to undiagnosed illness, to specifically include joint/muscle pain.  The examiner shall conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of all claimed symptoms and state what precipitates and what relieves them.  All objective indications of the claimed disabilities should be identified.

(b)  The examiner shall list all diagnosed conditions responsible for the claimed symptoms and state which symptoms are associated with each condition.   Specifically, the physician must identify the signs or symptoms attributable to the Veteran's service-connected disabilities of the (i) bilateral hips; (ii) bilateral knees; (iii) myofascial low back pain; (iv) bilateral pes planus; (v) posttraumatic stress disorder; (vi) bilateral plantar fasciitis; and (vii) right ankle disability and distinguish these symptoms from the nonservice-connected disorders 

(c)  For each diagnosed condition (other than the service-connected disabilities), the examiner shall opine whether (a 50 percent probability or higher) the disability is etiologically related to the Veteran's active military service.  

(d)  If any sign or symptom cannot be attributed to any known clinical diagnosis, the examiner shall opine whether (a 50 percent probability or higher) his symptoms are related to a chronic undiagnosed illness or other medically unexplained chronic multi-symptom illness resulting from his service in the Persian Gulf War.

All opinions provided must be thoroughly explained, and a detailed rationale for any conclusions reached must be provided.  The examiner must address any conflicting medical evidence or opinions with regards to the above.  

If any requested opinion cannot be provided without a resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Then, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

4.  After the completion of the above and any additional notice deemed necessary, readjudicate the claim, taking into consideration presumptive service connection for undiagnosed illnesses.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


